BhogdeN, J.
It was admitted by counsel in tbe trial of the case at bar that tbe plaintiffs are tbe owners of tbe lands in dispute unless “tbey bave been divested of said title by reason of a certain judgment in another action.” Tbe action referred to was instituted by tbe defendants in this suit, who are tbe children of tbe first marriage, against tbe children of tbe second marriage alleging that tbe deed made by the deceased J. M. Watson to tbe widow and children of tbe second marriage was secured by tbe exercise of dominating influence upon an old man by tbe second wife. A purported consent judgment was entered by Judge Long in 1919, decreeing that tbe parties were tenants in common as to certain land, and further ordering other portions of land to be sold by Lovingood, tbe commissioner appointed for such purpose. Tbe plaintiffs in this action were minors át that time. Tbe plaintiff, Clyde Watson, became of age on 14 June, 1922, and tbe plaintiff, Albert Watson, became of age on 30 July, 1923. After tbey became of age tbey received from Lovingood tbe net proceeds of tbe land sold, remaining in bis bands as guardian. Tbey testified at tbe trial that tbey knew tbe source from which tbe money was derived and accepted it. Notwithstanding, tbis suit to set aside tbe consent judgment was not instated until 1929. Tbe evidence disclosed that tbe mother, Eliza Watson, was appointed guardian ad litem,, and that she accepted service of summons and filed an answer. While tbe evidence is not satisfactory, doubtless due to tbe fact that tbe courthouse was burned, tbe fact remains that tbe plaintiffs, when tbey became of age, accepted proceeds derived from a sale of land by virtue of tbe decree which tbey now attempt to set aside. Moreover, tbe money was received and accepted witb full knowledge of all tbe vital facts. Tbis fact-status invokes tbe application of tbe principle declared in Williams v. Williams, 196 N. C., 675, 146 S. E., 716, which was stated by Stacy, C. J., as follows: “Tbe defend*9ant, after reaching his majority and with full knowledge of all the facts, accepted $360 for his one-sixth interest in the lands of Robert Williams, deceased. This was a ratification of the sale previously made, and the Court will not now permit him to upset the proceeding by motion in the present cause filed more than four years after such ratification.” See, also, Smith v. Gray, 116 N. C., 311, 21 S. E., 200.
No error.